Title: To George Washington from Timothy Pickering, 11 September 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            War Office Sept. 11. 1795.
          
          Since closing my letter of this date, arrived a letter from Major Craig at Pittsburg in which is this passage.
          “The quarter master general by his letter of the 3d ulto (August) informs me a treaty with all the western Indians was concluded on that day.”
          The hour for closing the mail is past; but I shall request a new mail to be formed, that this intelligence may not be delayed. With the highest respect I am sir yr obt servt
          
            T. Pickering
          
        